DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This Office Action is in response to the Applicants' amendment received on 05/06/2022.

Claim Status
Claims 1-14, 21-26 are currently presenting for examination.

This action has been made FINAL.

Response to Arguments
Applicants' arguments filed 05/06/2022 have been fully considered but are not persuasive.
Regarding Applicants’ argument that the prior art doesn’t teach: “receive uplink grant data that assigns uplink resources to the mobile device apparatus, wherein the uplink grant data includes a first field and a second field, wherein the first field indicates whether aperiodic channel information is requested and the second field indicates whether data is to be transmitted” because “different possible formats for a grant do not suggest different fields within a grant”, Examiner respectfully disagrees.
First, even though the claim language doesn’t clearly state that the first field and the second field are different fields within a grant, since Applicants declared on record that they are different fields within a grant (See remark dated 05/06/2022, page 7, second paragraph), as a show of good faith to compact prosecution, for the purpose of examination, Examiner will assume that the first field and the second field are different fields within a grant.
Jersenius clearly describes different fields within a grant since Jersenius discusses that different symbols (fields) within a grant are punctured to indicate which symbols is for CQI and which symbols are for data in paragraph 69, “Further, as the eNodeB in this way has full knowledge of when the UE will transmit a CQI report it is possible to "puncture" in the CQI reports on granted resources, i.e. remove certain predetermined symbols from the data transmission and replace them with CQI information. A transport format could be defined to include a specified amount of CQI information (e.g. 5-10%) each time the UE is intended to transmit a CQI report, and no CQI information otherwise.”
Applicants is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 1 states “wherein the uplink grant data includes a first field and a second field, wherein the first field indicates whether aperiodic channel information is requested and the second field indicates whether data is to be transmitted”
Claim 8 states “wherein the uplink grant indicates the requested content using both a first field and a second field, wherein the first field indicates whether aperiodic channel information is requested and the second field indicates whether data is to be transmitted”
Claim 21 states “wherein the uplink grant data includes a first field and a second field, wherein the first field indicates whether aperiodic channel information is requested and the second field indicates whether data is to be transmitted”.
However the specification only states:
“Then, in block 608, the SS decodes one or more fields in the uplink grant. For example, the SS may decode a bit in a one-bit CQI request field and five bits in an MCS field to determine if only CQI or CQI and data are scheduled for an uplink channel associated with the uplink grant. Next, in decision block 610, the SS determines whether the decoded field(s) indicate that CQI only is to be transmitted in the uplink channel. If the decoded field(s) indicate only CQI, control transfers from block 610 to block 612, where the SS transmits only CQI in an assigned uplink channel. If the decoded field(s) indicate CQI and data, control transfers from block 610 to block 614, where the SS transmits CQI and data in the assigned uplink channel.” (paragraph 38-39)
“In block 904, the serving BS encodes one or more fields in an uplink grant. For example, the serving BS may encode a bit in a one-bit CQI request field and five bits in an MCS field to indicate if only CQI or CQI and data are scheduled for an uplink channel associated with the uplink grant.” (paragraph 42)
Simply put the specification only describe using two fields to indicate if only CQI (aperiodic channel information) or CQI and data are scheduled for an uplink channel associated with the uplink grant and does not describe “wherein the first field indicates whether aperiodic channel information is requested and the second field indicates whether data is to be transmitted” as claimed.
In other words, even if we assume that “one-bit CQI request field” in the specification is “the first field indicates whether aperiodic channel information is requested” as claimed there is nothing in the specification that states that “five bits in an MCS field” is “the second field indicates whether data is to be transmitted” as claimed.

Claim Objections
Claims 1-7, 21-26 are objected to because of the following reasons:
For claims 1-7, it’s unclear from the claim language if “an apparatus” and “a mobile device” are the same machine.
If they are different machines, please clearly point out places in in the specification that contain descriptions of a different machine comprising processor causing a mobile device to perform the steps; also it’s unclear from the claim language which component of the mobile device actually perform the steps.
If they are the same machine, it’s unclear from the claim language which component of the mobile device actually perform the steps.
For claims 21-26, it’s unclear from the claim language which component of the mobile device actually perform the steps.
Also for claims 7, 14 it’s unclear which channel information “the channel information” refers to since claims 1, 8 mention “aperiodic channel information” and “channel information”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 4, 7-8, 10, 12, 14, 21, 24 are rejected under 35 U.S.C. 102(e) as being anticipated by Jersenius, US 2010/0202306.

For claim 1. Jersenius teaches: An apparatus, comprising: 
a processor (Jersenius, paragraph 72, implicit that UE comprises processor; also see fig 6, paragraph 78) configured to cause a mobile device to:
receive uplink grant data that assigns uplink resources to the mobile device, (Jersenius, paragraph 72, “In a subsequent step 403, however, it is determined if the UE has received an uplink grant or not and it is further determined if the grant includes a transport format indicating a request for a certain amount of channel state feedback information to be returned to the eNodeB on the granted resource.”; more details about uplink grant in paragraph 66-71, 74-77, “According to the present invention, the eNodeB includes a specially adapted transport format, i.e. transport block size, modulation and/or coding rate, for the uplink transmission in the grant, i.e. resource allocation grant, to a UE.”)
wherein the uplink grant data includes a first field and a second field, wherein the first field indicates whether aperiodic channel information is requested and the second field indicates whether data is to be transmitted; (Jersenius, paragraph 66-71, 74-77, “Further, as the eNodeB in this way has full knowledge of when the UE will transmit a CQI report it is possible to "puncture" in the CQI reports on granted resources, i.e. remove certain predetermined symbols from the data transmission and replace them with CQI information. A transport format could be defined to include a specified amount of CQI information (e.g. 5-10%) each time the UE is intended to transmit a CQI report, and no CQI information otherwise. The amount of CQI information may be fixed or it may depend on the size of the uplink grant. In this scenario the eNodeB may assign a UE a grant with a special format containing a much larger amount of CQI information (e.g. 95-100%). At the reception of a grant of such a special transport format the UE shall always include the specified amount of CQI information, regardless if the conditions that normally triggers CQI report transmissions are true or not. According to one embodiment of the present invention, the eNodeB may configure, through e.g. RRC (Radio Resource Control), the UE with a rule stating that if the UE receives an uplink grant with a special transport format indicating a 100% channel state feedback or "only CQI" the UE should use the granted resource for transmitting only CQI. This CQI report may have a special format where the size is linked to the resource allocation. Detailed frequency information and MIMO can be included since all of the granted resource is used for CQI.”; more details about uplink grant in paragraph 24-25; channel information (CQI) is aperiodic (trigger based) as described in paragraph 62-63, “This is achieved by including uplink grant availability into the channel state feedback reporting triggers used for determining when and how to send channel state feedback from a UE, i.e. a channel state feedback reporting request may be sent by a base station in an uplink grant to a UE comprising an indication of an expected amount of information to be returned. Alternatively, uplink grant availability is configured to be the only trigger, specifying which type of channel state feedback report to transmit.”)
determine whether to include, in content for an uplink transmission using the uplink resources, data only, channel information only, or both data and channel information, based on values of both the first and second fields; (Jersenius, paragraph 72, “For the sake of illustration only it is in this example assumed that the received grant includes a transport format indicating a type 2 channel state feedback, i.e. "only CQI" to be returned. Since the UE is preconfigured, e.g. through RRC signaling, with a rule stating that if a special transport format, i.e. a transport format indicating a certain amount of information to be returned (not limited to "only CQI" i.e. 95-100% CQI), is received any other conditions triggering CQI reports of certain types shall be overridden and a CQI of the requested size shall be transmitted on the granted resource. In this case the UE then in step 404 transmits only CQI in a type 2 CQI report on the allocated resource to the eNodeB even if there were data to transmit in the UE transmit buffer.”; please notes, example of channel information only is given here however data only or both data and channel information are also discussed in paragraph 66-71, 74-77, “Further, as the eNodeB in this way has full knowledge of when the UE will transmit a CQI report it is possible to "puncture" in the CQI reports on granted resources, i.e. remove certain predetermined symbols from the data transmission and replace them with CQI information. A transport format could be defined to include a specified amount of CQI information (e.g. 5-10%) each time the UE is intended to transmit a CQI report, and no CQI information otherwise. The amount of CQI information may be fixed or it may depend on the size of the uplink grant. In this scenario the eNodeB may assign a UE a grant with a special format containing a much larger amount of CQI information (e.g. 95-100%). At the reception of a grant of such a special transport format the UE shall always include the specified amount of CQI information, regardless if the conditions that normally triggers CQI report transmissions are true or not. According to one embodiment of the present invention, the eNodeB may configure, through e.g. RRC (Radio Resource Control), the UE with a rule stating that if the UE receives an uplink grant with a special transport format indicating a 100% channel state feedback or "only CQI" the UE should use the granted resource for transmitting only CQI. This CQI report may have a special format where the size is linked to the resource allocation. Detailed frequency information and MIMO can be included since all of the granted resource is used for CQI… If a transport format indicating a lesser amount of CQI to be reported, i.e. a type 1 format, is included in the grant also possible UE transmit buffer data will be transmitted on the granted UL resource with the requested CQI report.”)
and transmit the determined content using the uplink resources. (Jersenius, paragraph 72, “For the sake of illustration only it is in this example assumed that the received grant includes a transport format indicating a type 2 channel state feedback, i.e. "only CQI" to be returned. Since the UE is preconfigured, e.g. through RRC signaling, with a rule stating that if a special transport format, i.e. a transport format indicating a certain amount of information to be returned (not limited to "only CQI" i.e. 95-100% CQI), is received any other conditions triggering CQI reports of certain types shall be overridden and a CQI of the requested size shall be transmitted on the granted resource. In this case the UE then in step 404 transmits only CQI in a type 2 CQI report on the allocated resource to the eNodeB even if there were data to transmit in the UE transmit buffer. The type 2 transport format included in the grant thus instructed the UE to utilize the whole capacity of the granted resource for channel state feedback information.”; please notes, example of channel information only is given here however data only or both data and channel information are also discussed in paragraph 66-71, 74-77, “Further, as the eNodeB in this way has full knowledge of when the UE will transmit a CQI report it is possible to "puncture" in the CQI reports on granted resources, i.e. remove certain predetermined symbols from the data transmission and replace them with CQI information. A transport format could be defined to include a specified amount of CQI information (e.g. 5-10%) each time the UE is intended to transmit a CQI report, and no CQI information otherwise. The amount of CQI information may be fixed or it may depend on the size of the uplink grant. In this scenario the eNodeB may assign a UE a grant with a special format containing a much larger amount of CQI information (e.g. 95-100%). At the reception of a grant of such a special transport format the UE shall always include the specified amount of CQI information, regardless if the conditions that normally triggers CQI report transmissions are true or not. According to one embodiment of the present invention, the eNodeB may configure, through e.g. RRC (Radio Resource Control), the UE with a rule stating that if the UE receives an uplink grant with a special transport format indicating a 100% channel state feedback or "only CQI" the UE should use the granted resource for transmitting only CQI. This CQI report may have a special format where the size is linked to the resource allocation. Detailed frequency information and MIMO can be included since all of the granted resource is used for CQI… If a transport format indicating a lesser amount of CQI to be reported, i.e. a type 1 format, is included in the grant also possible UE transmit buffer data will be transmitted on the granted UL resource with the requested CQI report.”)

For claim 4. Jersenius discloses all the limitations of claim 1, and Jersenius further teaches: wherein the processor is configured to cause the mobile device to transmit a data packet using the uplink resources (Jersenius, paragraph 72, “For the sake of illustration only it is in this example assumed that the received grant includes a transport format indicating a type 2 channel state feedback, i.e. "only CQI" to be returned. Since the UE is preconfigured, e.g. through RRC signaling, with a rule stating that if a special transport format, i.e. a transport format indicating a certain amount of information to be returned (not limited to "only CQI" i.e. 95-100% CQI), is received any other conditions triggering CQI reports of certain types shall be overridden and a CQI of the requested size shall be transmitted on the granted resource. In this case the UE then in step 404 transmits only CQI in a type 2 CQI report on the allocated resource to the eNodeB even if there were data to transmit in the UE transmit buffer. The type 2 transport format included in the grant thus instructed the UE to utilize the whole capacity of the granted resource for channel state feedback information.”; please notes, example of channel information only is given here however data only or both data and channel information are also discussed in paragraph 66-71, 74-77, “Further, as the eNodeB in this way has full knowledge of when the UE will transmit a CQI report it is possible to "puncture" in the CQI reports on granted resources, i.e. remove certain predetermined symbols from the data transmission and replace them with CQI information. A transport format could be defined to include a specified amount of CQI information (e.g. 5-10%) each time the UE is intended to transmit a CQI report, and no CQI information otherwise. The amount of CQI information may be fixed or it may depend on the size of the uplink grant. In this scenario the eNodeB may assign a UE a grant with a special format containing a much larger amount of CQI information (e.g. 95-100%). At the reception of a grant of such a special transport format the UE shall always include the specified amount of CQI information, regardless if the conditions that normally triggers CQI report transmissions are true or not. According to one embodiment of the present invention, the eNodeB may configure, through e.g. RRC (Radio Resource Control), the UE with a rule stating that if the UE receives an uplink grant with a special transport format indicating a 100% channel state feedback or "only CQI" the UE should use the granted resource for transmitting only CQI. This CQI report may have a special format where the size is linked to the resource allocation. Detailed frequency information and MIMO can be included since all of the granted resource is used for CQI… If a transport format indicating a lesser amount of CQI to be reported, i.e. a type 1 format, is included in the grant also possible UE transmit buffer data will be transmitted on the granted UL resource with the requested CQI report.”)
using frequency division multiple access (FDMA) modulation. (Jersenius, paragraph 11, “The LTE uplink is based on single-carrier modulation and uses frequency and time division multiple access principles (FDMA and TDMA).”)

For claim 7. Jersenius discloses all the limitations of claim 1, and Jersenius further teaches: wherein the channel information comprises aperiodic channel quality information. (Jersenius, paragraph 66-71, 74-77, “Further, as the eNodeB in this way has full knowledge of when the UE will transmit a CQI report it is possible to "puncture" in the CQI reports on granted resources, i.e. remove certain predetermined symbols from the data transmission and replace them with CQI information. A transport format could be defined to include a specified amount of CQI information (e.g. 5-10%) each time the UE is intended to transmit a CQI report, and no CQI information otherwise. The amount of CQI information may be fixed or it may depend on the size of the uplink grant. In this scenario the eNodeB may assign a UE a grant with a special format containing a much larger amount of CQI information (e.g. 95-100%). At the reception of a grant of such a special transport format the UE shall always include the specified amount of CQI information, regardless if the conditions that normally triggers CQI report transmissions are true or not. According to one embodiment of the present invention, the eNodeB may configure, through e.g. RRC (Radio Resource Control), the UE with a rule stating that if the UE receives an uplink grant with a special transport format indicating a 100% channel state feedback or "only CQI" the UE should use the granted resource for transmitting only CQI. This CQI report may have a special format where the size is linked to the resource allocation. Detailed frequency information and MIMO can be included since all of the granted resource is used for CQI.”; more details about uplink grant in paragraph 24-25; channel information (CQI) is aperiodic (trigger based) as described in paragraph 62-63, “This is achieved by including uplink grant availability into the channel state feedback reporting triggers used for determining when and how to send channel state feedback from a UE, i.e. a channel state feedback reporting request may be sent by a base station in an uplink grant to a UE comprising an indication of an expected amount of information to be returned. Alternatively, uplink grant availability is configured to be the only trigger, specifying which type of channel state feedback report to transmit.”)

For claim 8. Jersenius teaches: A method, comprising: 
determining, by a base station, requested content, including determining whether the requested content includes data only, channel information only, or both data and channel information; (Jersenius, paragraph 66-71, 74-77, “The eNodeB 700 comprises a scheduler 701, adapted to administrate scheduling between the eNodeB and one or more UEs, represented here by UE 800. The scheduler 701, which typically includes separate uplink and downlink scheduling functions (not shown), comprises a generating unit 703, adapted to determine whether channel state feedback information is required or not according to predetermined rules configured for the scheduler 701, to determine an amount of channel state feedback information required and to generate an uplink grant to be transmitted to the UE 800 when it is found that channel state feedback information is required comprising an indication of the required amount through a transport format of the grant… The transport format of the grant indicates a channel state feedback type requested by the eNodeB. The eNodeB chooses a type of transport format out of a predefined set of transport format types stored therein accordingly, such as a type defining "only CQI", i.e. 100% or 95-100% CQI, or another type defining a lesser amount of CQI, for example 5-10% CQI or type 1 format. Through including an "only CQI" transport format, i.e. a type 2 transport format, in the grant, the eNodeB thus may request an extra large CQI report from the UE even when the UE has data to transmit. No UE transmit buffer data will in such case be transmitted on the granted resource as being essentially fully occupied with the channel state feedback transmission. If a transport format indicating a lesser amount of CQI to be reported, i.e. a type 1 format, is included in the grant also possible UE transmit buffer data will be transmitted on the granted UL resource with the requested CQI report.”)
transmitting, by the base station, an uplink grant that assigns uplink resources to a mobile device, (Jersenius, paragraph 66-71, 74-77, “According to the present invention, the eNodeB includes a specially adapted transport format, i.e. transport block size, modulation and/or coding rate, for the uplink transmission in the grant, i.e. resource allocation grant, to a UE… The uplink grant generated by the scheduler 701 is transmitted to the respective UE via a transmitting unit 704 of a transceiver 705”)
wherein the uplink grant indicates the requested content using both a first field and a second field, wherein the first field indicates whether aperiodic channel information is requested and the second field indicates whether data is to be transmitted; (Jersenius, paragraph 66-71, 74-77, “Further, as the eNodeB in this way has full knowledge of when the UE will transmit a CQI report it is possible to "puncture" in the CQI reports on granted resources, i.e. remove certain predetermined symbols from the data transmission and replace them with CQI information. A transport format could be defined to include a specified amount of CQI information (e.g. 5-10%) each time the UE is intended to transmit a CQI report, and no CQI information otherwise. The amount of CQI information may be fixed or it may depend on the size of the uplink grant. In this scenario the eNodeB may assign a UE a grant with a special format containing a much larger amount of CQI information (e.g. 95-100%). At the reception of a grant of such a special transport format the UE shall always include the specified amount of CQI information, regardless if the conditions that normally triggers CQI report transmissions are true or not. According to one embodiment of the present invention, the eNodeB may configure, through e.g. RRC (Radio Resource Control), the UE with a rule stating that if the UE receives an uplink grant with a special transport format indicating a 100% channel state feedback or "only CQI" the UE should use the granted resource for transmitting only CQI. This CQI report may have a special format where the size is linked to the resource allocation. Detailed frequency information and MIMO can be included since all of the granted resource is used for CQI.”; more details about uplink grant in paragraph 24-25; channel information (CQI) is aperiodic (trigger based) as described in paragraph 62-63, “This is achieved by including uplink grant availability into the channel state feedback reporting triggers used for determining when and how to send channel state feedback from a UE, i.e. a channel state feedback reporting request may be sent by a base station in an uplink grant to a UE comprising an indication of an expected amount of information to be returned. Alternatively, uplink grant availability is configured to be the only trigger, specifying which type of channel state feedback report to transmit.”)
and decoding, by the base station, content of an uplink transmission that uses the uplink resources indicated by the uplink grant. (Jersenius, paragraph 66-71, 74-77, “and channel state feedback, which may be transmitted to the eNodeB 700 in response to the uplink grant, is received by a receiving unit 706 of the transceiver unit 705.”; also see paragraph 72, “For the sake of illustration only it is in this example assumed that the received grant includes a transport format indicating a type 2 channel state feedback, i.e. "only CQI" to be returned. Since the UE is preconfigured, e.g. through RRC signaling, with a rule stating that if a special transport format, i.e. a transport format indicating a certain amount of information to be returned (not limited to "only CQI" i.e. 95-100% CQI), is received any other conditions triggering CQI reports of certain types shall be overridden and a CQI of the requested size shall be transmitted on the granted resource. In this case the UE then in step 404 transmits only CQI in a type 2 CQI report on the allocated resource to the eNodeB even if there were data to transmit in the UE transmit buffer.”; please notes, example of channel information only is given here however data only or both data and channel information are also discussed in paragraph 66-71, 74-77, “Further, as the eNodeB in this way has full knowledge of when the UE will transmit a CQI report it is possible to "puncture" in the CQI reports on granted resources, i.e. remove certain predetermined symbols from the data transmission and replace them with CQI information. A transport format could be defined to include a specified amount of CQI information (e.g. 5-10%) each time the UE is intended to transmit a CQI report, and no CQI information otherwise. The amount of CQI information may be fixed or it may depend on the size of the uplink grant. In this scenario the eNodeB may assign a UE a grant with a special format containing a much larger amount of CQI information (e.g. 95-100%). At the reception of a grant of such a special transport format the UE shall always include the specified amount of CQI information, regardless if the conditions that normally triggers CQI report transmissions are true or not. According to one embodiment of the present invention, the eNodeB may configure, through e.g. RRC (Radio Resource Control), the UE with a rule stating that if the UE receives an uplink grant with a special transport format indicating a 100% channel state feedback or "only CQI" the UE should use the granted resource for transmitting only CQI. This CQI report may have a special format where the size is linked to the resource allocation. Detailed frequency information and MIMO can be included since all of the granted resource is used for CQI… If a transport format indicating a lesser amount of CQI to be reported, i.e. a type 1 format, is included in the grant also possible UE transmit buffer data will be transmitted on the granted UL resource with the requested CQI report.”)

For claim 10. Jersenius discloses all the limitations of claim 8, and Jersenius further teaches: wherein the uplink transmission uses frequency division multiple access (FDMA) modulation. (Jersenius, paragraph 11, “The LTE uplink is based on single-carrier modulation and uses frequency and time division multiple access principles (FDMA and TDMA).”)

For claim 12. Jersenius discloses all the limitations of claim 8, and Jersenius further teaches: wherein the uplink grant is an aperiodic uplink grant. (Jersenius, paragraph 66-71, 74-77, “The scheduler 701, which typically includes separate uplink and downlink scheduling functions (not shown), comprises a generating unit 703, adapted to determine whether channel state feedback information is required or not according to predetermined rules configured for the scheduler 701, to determine an amount of channel state feedback information required and to generate an uplink grant to be transmitted to the UE 800 when it is found that channel state feedback information is required comprising an indication of the required amount through a transport format of the grant.”; uplink grant is aperiodic since it is generated and transmitted when channel information is required)

For claim 14. Jersenius discloses all the limitations of claim 8, and Jersenius further teaches: wherein the channel information comprises aperiodic channel quality information. (Jersenius, paragraph 66-71, 74-77, “Further, as the eNodeB in this way has full knowledge of when the UE will transmit a CQI report it is possible to "puncture" in the CQI reports on granted resources, i.e. remove certain predetermined symbols from the data transmission and replace them with CQI information. A transport format could be defined to include a specified amount of CQI information (e.g. 5-10%) each time the UE is intended to transmit a CQI report, and no CQI information otherwise. The amount of CQI information may be fixed or it may depend on the size of the uplink grant. In this scenario the eNodeB may assign a UE a grant with a special format containing a much larger amount of CQI information (e.g. 95-100%). At the reception of a grant of such a special transport format the UE shall always include the specified amount of CQI information, regardless if the conditions that normally triggers CQI report transmissions are true or not. According to one embodiment of the present invention, the eNodeB may configure, through e.g. RRC (Radio Resource Control), the UE with a rule stating that if the UE receives an uplink grant with a special transport format indicating a 100% channel state feedback or "only CQI" the UE should use the granted resource for transmitting only CQI. This CQI report may have a special format where the size is linked to the resource allocation. Detailed frequency information and MIMO can be included since all of the granted resource is used for CQI.”; more details about uplink grant in paragraph 24-25; channel information (CQI) is aperiodic (trigger based) as described in paragraph 62-63, “This is achieved by including uplink grant availability into the channel state feedback reporting triggers used for determining when and how to send channel state feedback from a UE, i.e. a channel state feedback reporting request may be sent by a base station in an uplink grant to a UE comprising an indication of an expected amount of information to be returned. Alternatively, uplink grant availability is configured to be the only trigger, specifying which type of channel state feedback report to transmit.”)

For claim 21. Jersenius teaches: A mobile device, comprising: a radio; and a processor operably coupled to the radio (Jersenius, paragraph 72, implicit that UE comprises processor and radio; also see fig 6, paragraph 78) and configured to cause the mobile device to: 
receive uplink grant data that assigns uplink resources to the mobile device, (Jersenius, paragraph 72, “In a subsequent step 403, however, it is determined if the UE has received an uplink grant or not and it is further determined if the grant includes a transport format indicating a request for a certain amount of channel state feedback information to be returned to the eNodeB on the granted resource.”; more details about uplink grant in paragraph 66-71, 74-77, “According to the present invention, the eNodeB includes a specially adapted transport format, i.e. transport block size, modulation and/or coding rate, for the uplink transmission in the grant, i.e. resource allocation grant, to a UE.”)
wherein the uplink grant data includes a first field and a second field, wherein the first field indicates whether aperiodic channel information is requested and the second field indicates whether data is to be transmitted; (Jersenius, paragraph 66-71, 74-77, “Further, as the eNodeB in this way has full knowledge of when the UE will transmit a CQI report it is possible to "puncture" in the CQI reports on granted resources, i.e. remove certain predetermined symbols from the data transmission and replace them with CQI information. A transport format could be defined to include a specified amount of CQI information (e.g. 5-10%) each time the UE is intended to transmit a CQI report, and no CQI information otherwise. The amount of CQI information may be fixed or it may depend on the size of the uplink grant. In this scenario the eNodeB may assign a UE a grant with a special format containing a much larger amount of CQI information (e.g. 95-100%). At the reception of a grant of such a special transport format the UE shall always include the specified amount of CQI information, regardless if the conditions that normally triggers CQI report transmissions are true or not. According to one embodiment of the present invention, the eNodeB may configure, through e.g. RRC (Radio Resource Control), the UE with a rule stating that if the UE receives an uplink grant with a special transport format indicating a 100% channel state feedback or "only CQI" the UE should use the granted resource for transmitting only CQI. This CQI report may have a special format where the size is linked to the resource allocation. Detailed frequency information and MIMO can be included since all of the granted resource is used for CQI.”; more details about uplink grant in paragraph 24-25; channel information (CQI) is aperiodic (trigger based) as described in paragraph 62-63, “This is achieved by including uplink grant availability into the channel state feedback reporting triggers used for determining when and how to send channel state feedback from a UE, i.e. a channel state feedback reporting request may be sent by a base station in an uplink grant to a UE comprising an indication of an expected amount of information to be returned. Alternatively, uplink grant availability is configured to be the only trigger, specifying which type of channel state feedback report to transmit.”)
determine whether to include, in content for an uplink transmission using the uplink resources, data only, channel information only, or both data and channel information, based on values of both the first and second fields; (Jersenius, paragraph 72, “For the sake of illustration only it is in this example assumed that the received grant includes a transport format indicating a type 2 channel state feedback, i.e. "only CQI" to be returned. Since the UE is preconfigured, e.g. through RRC signaling, with a rule stating that if a special transport format, i.e. a transport format indicating a certain amount of information to be returned (not limited to "only CQI" i.e. 95-100% CQI), is received any other conditions triggering CQI reports of certain types shall be overridden and a CQI of the requested size shall be transmitted on the granted resource. In this case the UE then in step 404 transmits only CQI in a type 2 CQI report on the allocated resource to the eNodeB even if there were data to transmit in the UE transmit buffer.”; please notes, example of channel information only is given here however data only or both data and channel information are also discussed in paragraph 66-71, 74-77, “Further, as the eNodeB in this way has full knowledge of when the UE will transmit a CQI report it is possible to "puncture" in the CQI reports on granted resources, i.e. remove certain predetermined symbols from the data transmission and replace them with CQI information. A transport format could be defined to include a specified amount of CQI information (e.g. 5-10%) each time the UE is intended to transmit a CQI report, and no CQI information otherwise. The amount of CQI information may be fixed or it may depend on the size of the uplink grant. In this scenario the eNodeB may assign a UE a grant with a special format containing a much larger amount of CQI information (e.g. 95-100%). At the reception of a grant of such a special transport format the UE shall always include the specified amount of CQI information, regardless if the conditions that normally triggers CQI report transmissions are true or not. According to one embodiment of the present invention, the eNodeB may configure, through e.g. RRC (Radio Resource Control), the UE with a rule stating that if the UE receives an uplink grant with a special transport format indicating a 100% channel state feedback or "only CQI" the UE should use the granted resource for transmitting only CQI. This CQI report may have a special format where the size is linked to the resource allocation. Detailed frequency information and MIMO can be included since all of the granted resource is used for CQI… If a transport format indicating a lesser amount of CQI to be reported, i.e. a type 1 format, is included in the grant also possible UE transmit buffer data will be transmitted on the granted UL resource with the requested CQI report.”)
and transmit the determined content using the uplink resources. (Jersenius, paragraph 72, “For the sake of illustration only it is in this example assumed that the received grant includes a transport format indicating a type 2 channel state feedback, i.e. "only CQI" to be returned. Since the UE is preconfigured, e.g. through RRC signaling, with a rule stating that if a special transport format, i.e. a transport format indicating a certain amount of information to be returned (not limited to "only CQI" i.e. 95-100% CQI), is received any other conditions triggering CQI reports of certain types shall be overridden and a CQI of the requested size shall be transmitted on the granted resource. In this case the UE then in step 404 transmits only CQI in a type 2 CQI report on the allocated resource to the eNodeB even if there were data to transmit in the UE transmit buffer. The type 2 transport format included in the grant thus instructed the UE to utilize the whole capacity of the granted resource for channel state feedback information.”; please notes, example of channel information only is given here however data only or both data and channel information are also discussed in paragraph 66-71, 74-77, “Further, as the eNodeB in this way has full knowledge of when the UE will transmit a CQI report it is possible to "puncture" in the CQI reports on granted resources, i.e. remove certain predetermined symbols from the data transmission and replace them with CQI information. A transport format could be defined to include a specified amount of CQI information (e.g. 5-10%) each time the UE is intended to transmit a CQI report, and no CQI information otherwise. The amount of CQI information may be fixed or it may depend on the size of the uplink grant. In this scenario the eNodeB may assign a UE a grant with a special format containing a much larger amount of CQI information (e.g. 95-100%). At the reception of a grant of such a special transport format the UE shall always include the specified amount of CQI information, regardless if the conditions that normally triggers CQI report transmissions are true or not. According to one embodiment of the present invention, the eNodeB may configure, through e.g. RRC (Radio Resource Control), the UE with a rule stating that if the UE receives an uplink grant with a special transport format indicating a 100% channel state feedback or "only CQI" the UE should use the granted resource for transmitting only CQI. This CQI report may have a special format where the size is linked to the resource allocation. Detailed frequency information and MIMO can be included since all of the granted resource is used for CQI… If a transport format indicating a lesser amount of CQI to be reported, i.e. a type 1 format, is included in the grant also possible UE transmit buffer data will be transmitted on the granted UL resource with the requested CQI report.”)

For claim 24. Jersenius discloses all the limitations of claim 21, and Jersenius further teaches: wherein the processor is configured to cause the mobile device to transmit a data packet using the uplink resources (Jersenius, paragraph 72, “For the sake of illustration only it is in this example assumed that the received grant includes a transport format indicating a type 2 channel state feedback, i.e. "only CQI" to be returned. Since the UE is preconfigured, e.g. through RRC signaling, with a rule stating that if a special transport format, i.e. a transport format indicating a certain amount of information to be returned (not limited to "only CQI" i.e. 95-100% CQI), is received any other conditions triggering CQI reports of certain types shall be overridden and a CQI of the requested size shall be transmitted on the granted resource. In this case the UE then in step 404 transmits only CQI in a type 2 CQI report on the allocated resource to the eNodeB even if there were data to transmit in the UE transmit buffer. The type 2 transport format included in the grant thus instructed the UE to utilize the whole capacity of the granted resource for channel state feedback information.”; please notes, example of channel information only is given here however data only or both data and channel information are also discussed in paragraph 66-71, 74-77, “Further, as the eNodeB in this way has full knowledge of when the UE will transmit a CQI report it is possible to "puncture" in the CQI reports on granted resources, i.e. remove certain predetermined symbols from the data transmission and replace them with CQI information. A transport format could be defined to include a specified amount of CQI information (e.g. 5-10%) each time the UE is intended to transmit a CQI report, and no CQI information otherwise. The amount of CQI information may be fixed or it may depend on the size of the uplink grant. In this scenario the eNodeB may assign a UE a grant with a special format containing a much larger amount of CQI information (e.g. 95-100%). At the reception of a grant of such a special transport format the UE shall always include the specified amount of CQI information, regardless if the conditions that normally triggers CQI report transmissions are true or not. According to one embodiment of the present invention, the eNodeB may configure, through e.g. RRC (Radio Resource Control), the UE with a rule stating that if the UE receives an uplink grant with a special transport format indicating a 100% channel state feedback or "only CQI" the UE should use the granted resource for transmitting only CQI. This CQI report may have a special format where the size is linked to the resource allocation. Detailed frequency information and MIMO can be included since all of the granted resource is used for CQI… If a transport format indicating a lesser amount of CQI to be reported, i.e. a type 1 format, is included in the grant also possible UE transmit buffer data will be transmitted on the granted UL resource with the requested CQI report.”)
using frequency division multiple access (FDMA) modulation. (Jersenius, paragraph 11, “The LTE uplink is based on single-carrier modulation and uses frequency and time division multiple access principles (FDMA and TDMA).”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2, 9, 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jersenius, US 2010/0202306 in view of Jersenius, US 2010/0202420 (Jersenius 2).

For claim 2. Jersenius discloses all the limitations of claim 1, however Jersenius doesn’t teach: wherein the processor is configured to cause the mobile device to transmit a scheduling request and wherein the uplink grant data is received in response to the scheduling request.
Jersenius 2 from the same or similar fields of endeavor teaches: wherein the processor is configured to cause the mobile device to transmit a scheduling request and wherein the uplink grant data is received in response to the scheduling request. (Jersenius 2, fig 2, paragraph 14-16, “In one aspect, the invention provides a method for transmitting scheduling requests from a mobile terminal (or "UE") to a base station... After transmitting the first SR, the UE receives a scheduling grant (SG) transmitted from the base station.”)
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the teachings of Jersenius 2 into Jersenius, since Jersenius suggests a technique for communicating grant, and Jersenius 2 suggests the beneficial way of including a request for such grant into such technique so that devices can request allocation of resources for transmitting information (Jersenius 2, paragraph 14-16) in the analogous art of communication.

For claim 9. Jersenius discloses all the limitations of claim 8, however Jersenius doesn’t teach: further comprising receiving a scheduling request from the mobile device and generating the uplink grant based on the scheduling request.
Jersenius 2 from the same or similar fields of endeavor teaches: further comprising receiving a scheduling request from the mobile device and generating the uplink grant based on the scheduling request. (Jersenius 2, fig 2, paragraph 14-16, “In one aspect, the invention provides a method for transmitting scheduling requests from a mobile terminal (or "UE") to a base station... After transmitting the first SR, the UE receives a scheduling grant (SG) transmitted from the base station.”)
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the teachings of Jersenius 2 into Jersenius, since Jersenius suggests a technique for communicating grant, and Jersenius 2 suggests the beneficial way of including a request for such grant into such technique so that devices can request allocation of resources for transmitting information (Jersenius 2, paragraph 14-16) in the analogous art of communication.

For claim 22. Jersenius discloses all the limitations of claim 21, however Jersenius doesn’t teach: wherein the processor is configured to cause the mobile device to transmit a scheduling request and wherein the uplink grant data is received in response to the scheduling request.
Jersenius 2 from the same or similar fields of endeavor teaches: wherein the processor is configured to cause the mobile device to transmit a scheduling request and wherein the uplink grant data is received in response to the scheduling request. (Jersenius 2, fig 2, paragraph 14-16, “In one aspect, the invention provides a method for transmitting scheduling requests from a mobile terminal (or "UE") to a base station... After transmitting the first SR, the UE receives a scheduling grant (SG) transmitted from the base station.”)
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the teachings of Jersenius 2 into Jersenius, since Jersenius suggests a technique for communicating grant, and Jersenius 2 suggests the beneficial way of including a request for such grant into such technique so that devices can request allocation of resources for transmitting information (Jersenius 2, paragraph 14-16) in the analogous art of communication.

Claims 3, 11, 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jersenius, US 2010/0202306 in view of Sudarshan, US 2009/0219841.

For claim 3. Jersenius discloses all the limitations of claim 1, and Jersenius further teaches: wherein the processor is configured to cause the mobile device to transmit a data packet using the uplink resources (Jersenius, paragraph 72, “For the sake of illustration only it is in this example assumed that the received grant includes a transport format indicating a type 2 channel state feedback, i.e. "only CQI" to be returned. Since the UE is preconfigured, e.g. through RRC signaling, with a rule stating that if a special transport format, i.e. a transport format indicating a certain amount of information to be returned (not limited to "only CQI" i.e. 95-100% CQI), is received any other conditions triggering CQI reports of certain types shall be overridden and a CQI of the requested size shall be transmitted on the granted resource. In this case the UE then in step 404 transmits only CQI in a type 2 CQI report on the allocated resource to the eNodeB even if there were data to transmit in the UE transmit buffer. The type 2 transport format included in the grant thus instructed the UE to utilize the whole capacity of the granted resource for channel state feedback information.”; please notes, example of channel information only is given here however data only or both data and channel information are also discussed in paragraph 66-71, 74-77, “Further, as the eNodeB in this way has full knowledge of when the UE will transmit a CQI report it is possible to "puncture" in the CQI reports on granted resources, i.e. remove certain predetermined symbols from the data transmission and replace them with CQI information. A transport format could be defined to include a specified amount of CQI information (e.g. 5-10%) each time the UE is intended to transmit a CQI report, and no CQI information otherwise. The amount of CQI information may be fixed or it may depend on the size of the uplink grant. In this scenario the eNodeB may assign a UE a grant with a special format containing a much larger amount of CQI information (e.g. 95-100%). At the reception of a grant of such a special transport format the UE shall always include the specified amount of CQI information, regardless if the conditions that normally triggers CQI report transmissions are true or not. According to one embodiment of the present invention, the eNodeB may configure, through e.g. RRC (Radio Resource Control), the UE with a rule stating that if the UE receives an uplink grant with a special transport format indicating a 100% channel state feedback or "only CQI" the UE should use the granted resource for transmitting only CQI. This CQI report may have a special format where the size is linked to the resource allocation. Detailed frequency information and MIMO can be included since all of the granted resource is used for CQI… If a transport format indicating a lesser amount of CQI to be reported, i.e. a type 1 format, is included in the grant also possible UE transmit buffer data will be transmitted on the granted UL resource with the requested CQI report.”)
Jersenius doesn’t teach: using orthogonal frequency division multiplexing (OFDM) modulation.
Sudarshan from the same or similar fields of endeavor teaches: using orthogonal frequency division multiplexing (OFDM) modulation. (Sudarshan, paragraph 19, “In one embodiment, the communication system utilizes OFDMA or a next generation single-carrier (SC) based FDMA architecture for uplink transmissions, such as interleaved FDMA (IFDMA), Localized FDMA (LFDMA), DFT-spread OFDM (DFT-SOFDM) with IFDMA or LFDMA. In OFDM based systems, remotes units are served by assigning downlink or uplink radio resources that typically consists of a set of subcarriers over one or more OFDM symbols. Exemplary OFDM based protocols include the developing 3GPP LTE standard and IEEE 802.16 standard.”)
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the teachings of Sudarshan into Jersenius, since Jersenius suggests a technique for uplink communication, and Sudarshan suggests the beneficial way of using OFDM for such uplink communication since OFDM is used for uplink communication in various standards (Sudarshan, paragraph 19) thus using it would ease implementation and improve compatibility in the analogous art of communication.

For claim 11. Jersenius discloses all the limitations of claim 8, however Jersenius doesn’t teach: wherein the uplink transmission uses orthogonal frequency division multiplexing (OFDM) modulation.
Sudarshan from the same or similar fields of endeavor teaches: wherein the uplink transmission uses orthogonal frequency division multiplexing (OFDM) modulation. (Sudarshan, paragraph 19, “In one embodiment, the communication system utilizes OFDMA or a next generation single-carrier (SC) based FDMA architecture for uplink transmissions, such as interleaved FDMA (IFDMA), Localized FDMA (LFDMA), DFT-spread OFDM (DFT-SOFDM) with IFDMA or LFDMA. In OFDM based systems, remotes units are served by assigning downlink or uplink radio resources that typically consists of a set of subcarriers over one or more OFDM symbols. Exemplary OFDM based protocols include the developing 3GPP LTE standard and IEEE 802.16 standard.”)
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the teachings of Sudarshan into Jersenius, since Jersenius suggests a technique for uplink communication, and Sudarshan suggests the beneficial way of using OFDM for such uplink communication since OFDM is used for uplink communication in various standards (Sudarshan, paragraph 19) thus using it would ease implementation and improve compatibility in the analogous art of communication.

For claim 23. Jersenius discloses all the limitations of claim 21, and Jersenius further teaches: wherein the processor is configured to cause the mobile device to transmit a data packet using the uplink resources (Jersenius, paragraph 72, “For the sake of illustration only it is in this example assumed that the received grant includes a transport format indicating a type 2 channel state feedback, i.e. "only CQI" to be returned. Since the UE is preconfigured, e.g. through RRC signaling, with a rule stating that if a special transport format, i.e. a transport format indicating a certain amount of information to be returned (not limited to "only CQI" i.e. 95-100% CQI), is received any other conditions triggering CQI reports of certain types shall be overridden and a CQI of the requested size shall be transmitted on the granted resource. In this case the UE then in step 404 transmits only CQI in a type 2 CQI report on the allocated resource to the eNodeB even if there were data to transmit in the UE transmit buffer. The type 2 transport format included in the grant thus instructed the UE to utilize the whole capacity of the granted resource for channel state feedback information.”; please notes, example of channel information only is given here however data only or both data and channel information are also discussed in paragraph 66-71, 74-77, “Further, as the eNodeB in this way has full knowledge of when the UE will transmit a CQI report it is possible to "puncture" in the CQI reports on granted resources, i.e. remove certain predetermined symbols from the data transmission and replace them with CQI information. A transport format could be defined to include a specified amount of CQI information (e.g. 5-10%) each time the UE is intended to transmit a CQI report, and no CQI information otherwise. The amount of CQI information may be fixed or it may depend on the size of the uplink grant. In this scenario the eNodeB may assign a UE a grant with a special format containing a much larger amount of CQI information (e.g. 95-100%). At the reception of a grant of such a special transport format the UE shall always include the specified amount of CQI information, regardless if the conditions that normally triggers CQI report transmissions are true or not. According to one embodiment of the present invention, the eNodeB may configure, through e.g. RRC (Radio Resource Control), the UE with a rule stating that if the UE receives an uplink grant with a special transport format indicating a 100% channel state feedback or "only CQI" the UE should use the granted resource for transmitting only CQI. This CQI report may have a special format where the size is linked to the resource allocation. Detailed frequency information and MIMO can be included since all of the granted resource is used for CQI… If a transport format indicating a lesser amount of CQI to be reported, i.e. a type 1 format, is included in the grant also possible UE transmit buffer data will be transmitted on the granted UL resource with the requested CQI report.”)
Jersenius doesn’t teach: using orthogonal frequency division multiplexing (OFDM) modulation. 
Sudarshan from the same or similar fields of endeavor teaches: using orthogonal frequency division multiplexing (OFDM) modulation. (Sudarshan, paragraph 19, “In one embodiment, the communication system utilizes OFDMA or a next generation single-carrier (SC) based FDMA architecture for uplink transmissions, such as interleaved FDMA (IFDMA), Localized FDMA (LFDMA), DFT-spread OFDM (DFT-SOFDM) with IFDMA or LFDMA. In OFDM based systems, remotes units are served by assigning downlink or uplink radio resources that typically consists of a set of subcarriers over one or more OFDM symbols. Exemplary OFDM based protocols include the developing 3GPP LTE standard and IEEE 802.16 standard.”)
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the teachings of Sudarshan into Jersenius, since Jersenius suggests a technique for uplink communication, and Sudarshan suggests the beneficial way of using OFDM for such uplink communication since OFDM is used for uplink communication in various standards (Sudarshan, paragraph 19) thus using it would ease implementation and improve compatibility in the analogous art of communication.

Claims 5, 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jersenius, US 2010/0202306 in view of Malladi, US 2008/0200203.

For claim 5. Jersenius discloses all the limitations of claim 1, however Jersenius doesn’t teach: wherein the uplink grant data is received in a physical layer message.
Malladi from the same or similar fields of endeavor teaches: wherein the uplink grant data is received in a physical layer message. (Malladi, paragraph 45-46, “Various physical (PHY) channels 208 can be leveraged for communication between base station 202 and the access terminal(s); these physical channels 208 can include downlink physical channels and uplink physical channels… PDCCH is a DL layer 1/layer 2 (L1/L2) control channel (e.g., assigning PHY layer resources for DL or UL transmission) that has a capacity of around 30-60 bits and is cyclic redundancy check (CRC) protected. PDCCH can carry uplink grants and downlink assignments.”)
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the teachings of Malladi into Jersenius, since Jersenius suggests a technique for communicating grant, and Malladi suggests the beneficial way of communicating such grant using PDCCH since PDCCH carries uplink grants and downlink assignments in standards (Malladi, paragraph 45-46) thus using it would ease implementation and improve compatibility in the analogous art of communication.

For claims 25. Jersenius discloses all the limitations of claim 21, however Jersenius doesn’t teach: wherein the uplink grant data is received in a physical layer message.
Malladi from the same or similar fields of endeavor teaches: wherein the uplink grant data is received in a physical layer message. (Malladi, paragraph 45-46, “Various physical (PHY) channels 208 can be leveraged for communication between base station 202 and the access terminal(s); these physical channels 208 can include downlink physical channels and uplink physical channels… PDCCH is a DL layer 1/layer 2 (L1/L2) control channel (e.g., assigning PHY layer resources for DL or UL transmission) that has a capacity of around 30-60 bits and is cyclic redundancy check (CRC) protected. PDCCH can carry uplink grants and downlink assignments.”)
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the teachings of Malladi into Jersenius, since Jersenius suggests a technique for communicating grant, and Malladi suggests the beneficial way of communicating such grant using PDCCH since PDCCH carries uplink grants and downlink assignments in standards (Malladi, paragraph 45-46) thus using it would ease implementation and improve compatibility in the analogous art of communication.

Claims 6, 13, 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jersenius, US 2010/0202306 in view of Shen, US 2009/0203383.

For claim 6. Jersenius discloses all the limitations of claim 1, and Jersenius further teaches: wherein the uplink grant data indicates resources of a physical uplink shared channel (PUSCH). (Jersenius, paragraph 72, “In a subsequent step 403, however, it is determined if the UE has received an uplink grant or not and it is further determined if the grant includes a transport format indicating a request for a certain amount of channel state feedback information to be returned to the eNodeB on the granted resource.”; more details about uplink grant in paragraph 66-71, 74-77, “According to the present invention, the eNodeB includes a specially adapted transport format, i.e. transport block size, modulation and/or coding rate, for the uplink transmission in the grant, i.e. resource allocation grant, to a UE.”; implicit that the resources are of PUSCH because the data channel is PUSCH as described in paragraph 11, “The LTE uplink consists of the physical uplink control channel (PUCCH) and a shared data channel (PUSCH) that are mutually orthogonally frequency multiplexed.”)
Even though Jersenius implicitly teaches wherein the uplink grant data indicates resources of a physical uplink shared channel (PUSCH) as discussed above, as a show of good faith to compact prosecution, Examiner had also included prior art to explicitly teach it.
Shen from the same or similar fields of endeavor teaches: wherein the uplink grant data indicates resources of a physical uplink shared channel (PUSCH). (Shen, paragraph 18, “a NodeB can send a trigger to a UE via an uplink grant to send CQI and ACK/NAK together on PUSCH, which is the uplink data channel in 3GPP LTE.”)
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the teachings of Shen into Jersenius, since Jersenius suggests a technique for communicating grant for data and/or channel information, and Shen suggests the beneficial way of indicating in such grant that data and/or channel information to be sent on PUSCH since PUSCH is the uplink data channel in standards (Shen, paragraph 18) thus using it would ease implementation and improve compatibility in the analogous art of communication.

For claim 13. Jersenius discloses all the limitations of claim 8, and Jersenius further teaches: wherein the uplink grant is for a physical uplink shared channel (PUSCH). (Jersenius, paragraph 72, “In a subsequent step 403, however, it is determined if the UE has received an uplink grant or not and it is further determined if the grant includes a transport format indicating a request for a certain amount of channel state feedback information to be returned to the eNodeB on the granted resource.”; more details about uplink grant in paragraph 66-71, 74-77, “According to the present invention, the eNodeB includes a specially adapted transport format, i.e. transport block size, modulation and/or coding rate, for the uplink transmission in the grant, i.e. resource allocation grant, to a UE.”; implicit that the resources are of PUSCH because the data channel is PUSCH as described in paragraph 11, “The LTE uplink consists of the physical uplink control channel (PUCCH) and a shared data channel (PUSCH) that are mutually orthogonally frequency multiplexed.”)
Even though Jersenius implicitly teaches wherein the uplink grant is for a physical uplink shared channel (PUSCH) as discussed above, as a show of good faith to compact prosecution, Examiner had also included prior art to explicitly teach it.
Shen from the same or similar fields of endeavor teaches: wherein the uplink grant is for a physical uplink shared channel (PUSCH) (Shen, paragraph 18, “a NodeB can send a trigger to a UE via an uplink grant to send CQI and ACK/NAK together on PUSCH, which is the uplink data channel in 3GPP LTE.”)
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the teachings of Shen into Jersenius, since Jersenius suggests a technique for communicating grant for data and/or channel information, and Shen suggests the beneficial way of indicating in such grant that data and/or channel information to be sent on PUSCH since PUSCH is the uplink data channel in standards (Shen, paragraph 18) thus using it would ease implementation and improve compatibility in the analogous art of communication.

For claim 26. Jersenius discloses all the limitations of claim 21, and Jersenius from the same or similar fields of endeavor teaches: wherein the uplink grant data indicates resources of a physical uplink shared channel (PUSCH). (Jersenius, paragraph 72, “In a subsequent step 403, however, it is determined if the UE has received an uplink grant or not and it is further determined if the grant includes a transport format indicating a request for a certain amount of channel state feedback information to be returned to the eNodeB on the granted resource.”; more details about uplink grant in paragraph 66-71, 74-77, “According to the present invention, the eNodeB includes a specially adapted transport format, i.e. transport block size, modulation and/or coding rate, for the uplink transmission in the grant, i.e. resource allocation grant, to a UE.”; implicit that the resources are of PUSCH because the data channel is PUSCH as described in paragraph 11, “The LTE uplink consists of the physical uplink control channel (PUCCH) and a shared data channel (PUSCH) that are mutually orthogonally frequency multiplexed.”)
Even though Jersenius implicitly teaches wherein the uplink grant data indicates resources of a physical uplink shared channel (PUSCH) as discussed above, as a show of good faith to compact prosecution, Examiner had also included prior art to explicitly teach it.
Shen from the same or similar fields of endeavor teaches: wherein the uplink grant data indicates resources of a physical uplink shared channel (PUSCH). (Shen, paragraph 18, “a NodeB can send a trigger to a UE via an uplink grant to send CQI and ACK/NAK together on PUSCH, which is the uplink data channel in 3GPP LTE.”)
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the teachings of Shen into Jersenius, since Jersenius suggests a technique for communicating grant for data and/or channel information, and Shen suggests the beneficial way of indicating in such grant that data and/or channel information to be sent on PUSCH since PUSCH is the uplink data channel in standards (Shen, paragraph 18) thus using it would ease implementation and improve compatibility in the analogous art of communication.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185. The examiner can normally be reached Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA HUYNH/Primary Examiner, Art Unit 2462